Electronically Filed
                                                       Supreme Court
                                                       SCWC-30707
                                                       16-JUL-2012
                                                       02:22 PM



                          NO. SCWC-30707

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         SAINGOEN DAVIS, Petitioner/Plaintiff-Appellee,

                                  vs.

         NICHOLLE DAVIS, Respondent/Defendant-Appellee,

                                  and

      GARY W. VANCIL; MARK VAN PERNIS; VAN PERNIS-VANCIL,
      a Law Corporation, Respondents/Defendants-Appellants.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (ICA NO. 30707; CIV. NO. 08-1-352K)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
            (By: Nakayama, Acoba, and McKenna, JJ.,
   and Circuit Judge Sakamoto, assigned by reason of vacancy;
               with Recktenwald, C.J., dissenting)

          Petitioner/Plaintiff-Appellee’s application for writ of

certiorari filed on June 1, 2012, is hereby rejected.

          DATED:   Honolulu, Hawai#i, July 16, 2012.

James J. Bickerton for              /s/ Paula A. Nakayama
petitioner
                                    /s/ Simeon R. Acoba, Jr.
Keith K. Hiraoka, James Shin
and Jodie D. Roeca for              /s/ Sabrina S. McKenna
respondent Gary W. Vancil, Mark
Van Pernis and Van Pernis-          /s/ Karl K. Sakamoto
Vancil, a Law Corporation